Order entered February 7, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01738-CR

                            JAY SANDON COOPER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                 Grayson County, Texas
                           Trial Court Cause No. 2011-2-1391

                                          ORDER
       Appellant’s January 30, 2013 motion requesting an extension of time to file his

jurisdictional letter brief is GRANTED IN PART. The time to file appellant’s jurisdictional

brief is EXTENDED to February 18, 2013.

       Appellant’s January 30, 2013 motions regarding the reporter’s record of the indigence

proceedings and requesting findings of fact from the trial court are DENIED.


                                                     /s/   LANA MYERS
                                                           JUSTICE